PHILLIPS, Circuit Judge
(concurring).
The denial of the petition for rehearing has my concurrence, but because of the contentions urged in the petition, I feel impelled to state a reason not reflected in our opinion why I think the judgment below should be affirmed. The facts are sufficiently stated in the opinion of the court, decided Nov. 5, 1945.
The statutory period of limitations is four years from the accrual of the cause of action. The appellant contends that its cause of action falls within the provisions of § 27-106, N.M.Stat.1941, which provides: “Accrual of actions for fraud or mistake, injuries, or conversion of property. — In actions for relief, on the ground of fraud or mistake, and in actions for injuries to, or conversion of property, the cause of action shall not be deemed to have accrued until the fraud, mistake, injury or conversion complained of, shall have been discovered by the party aggrieved.”
In the instant case there was no fraud or mistake. Neither, in my opinion, is the cause of action one for injury to, or conversion of, property.
Injury to property in its ordinary sense means some physical damage, hurt, or injury to the property itself by virtue of which its value has become diminished or destroyed, and not to the mere personal right or rights of property. Blocker v. Boswell, 109 Ga. 230, 34 S.E. 289; Cleveland v. Barrows, 59 Barb. 364, 369; Wolf v. Wall, 40 Ohio St. 111.
The wrong was the acceptance by the town officials of bonds instead of money in payment of assessments and the purported cancellation of the assessments of record. The town officials were wholly without legal authority to accept such bonds in payment or to cancel such assessments on receipt of payment in bonds. Their action in that respect was a nullity. The assessments were still valid and subsisting and the duty to collect them remained. Appellant’s remedy was not for injury to, or conversion of, property, but a suit in equity to vacate the cancellation and reinstate the assessments on the town records, and to compel the collection of the assessments and the proper application of the moneys collected in payment of the bonds in numerical order.